DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 28 April 2022. Claims 1-5 and 7-8 have been amended. Claim 6 has been cancelled. Claims 9-21 have been added. Therefore, claims 1-5 and 7-21 are presently pending in this application.
Specification
The substitute specification filed 28 April 2022 conforms with 37 CFR 1.125(b) and (c) and has been entered.
specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In lines 2-3, claim 7 recites the limitations of “compression pad
Claim Objections
Claims 1 objected to because of the following informalities:  
In claim 1, Line 2 recites “a garment” which is suggested to be changed to --an exterior garment-- for consistency with the remainder of the claim. Line 3 recites “the male or female body” which is suggested to be changed to --a male or female body-- to provide antecedent basis. Line 18 recites “fits shape” which is suggested to be changed to --fits a shape-- to provide antecedent basis.
In claim 4, line 2 recites “base portion and is” which is suggested to be changed to --base portion is-- to avoid typographical error.
In claim 5, line 2 recites “thickness” which is suggested to be changed to --the thickness-- to avoid typographical error. Line 3 recites “elevation” which is suggested to be changed to --the elevation-- to avoid typographical error.
In claim 15, line 16 recites “fits shape” which is suggested to be changed to --fits a shape-- to provide antecedent basis.
In claim 18, line 1 recites “thickness” which is suggested to be changed to --the thickness-- to avoid typographical error. Line 2 recites “elevation” which is suggested to be changed to --the elevation-- to avoid typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over LipedemaProducts ("Genital Pad Chip Female BiaCare", 16 December 2016) in view of Holt et al. (3,909,847 A).
Regarding claim 1, in figure 1 LipedemaProducts discloses a Mons pubis compression pad (see fig. 1) for being worn between a garment and the Mons pubis pubic area of the female body for effectively compressing swollen tissues, edema, and fluid accumulation of the Mons pubis pubic area of a user (the Mons pubis compression pad is shown to have a low-cut shape that compresses a mons pubis pubic area of a female body, see fig. 1 and the section labeled “Customer Reviews” lines 2-4), said Mons pubis compression pad comprising: a base portion comprising a thickness, a perimeter, and a body contained within said perimeter (the Mons pubis compression pad is shown to have a base portion having a perimeter and a body contained within the perimeter, see annotated fig. 1 of LipedemaProducts below, and, as the pad is a three-dimensional object, the base portion comprises a thickness), wherein said base portion is dimensioned and is capable of being positioned in front of and effectively compressing swollen tissues, edema, and fluid accumulation of the Mons pubis pubic area of the user or the patient during use (the Mons pubis compression pad is configured to apply compression to an area of the female body, the area being shown to include the mons pubis area, the area experiencing genital swelling due to lipedema, see fig. 1 and the section labeled “Customer Reviews” lines 2-5; as the Mons pubis compression pad is used to treat genital swelling by applying compression to the Mons pubis and, therefore, the Mons pubis compression pad is able to treat swelling of the mons pubis due to cosmetic surgery).
Annotated fig. 1 of LipedemaProducts

    PNG
    media_image1.png
    380
    403
    media_image1.png
    Greyscale

LipedemaProducts discloses everything as claimed including the Mons pubis compression pad being dimensioned and able to provide compression to the Mons pubis area of the female body when placed between a garment and the body of the user (the Mons pubis compression pad is shown to be placed in direct contact with skin of the user, the user being able to wear a garment over the Mons pubis compression pad to hold the Mons pubis compression pad in place during use), but lacks a detailed description of a reinforcement portion comprising a thickness, wherein said reinforcement portion rises in elevation from said base portion such that said reinforcement portion and said base portion are able to effectively compress swollen tissues, edema, and fluid accumulation of the Mons pubis pubic area of the user or the patient during use.
However, in figures 1-4 Holt teaches that a compression pad 10 includes a base portion 32 includes a reinforcement portion 30 comprising a thickness (the reinforcement portion 30 is shown to include a thickness, see fig. 1), wherein said reinforcement portion 30 rises in elevation from said base portion 32 (the reinforcement portion 30 is shown to extend away from and, therefore, rise in elevation from the base portion 32, see figs. 1-3) such that said reinforcement portion 30 and said base portion 32 are able to effectively compress swollen tissues, edema, and fluid accumulation of the Mons pubis pubic area of the user or the patient during use (the reinforcement portion 30 is laminated with and shown to extend away from the base portion 34 and the user so that the base portion 32 directly contacts the skin of the user and applies a compressive force that is capable of compressing swollen tissues, edema, and fluid accumulation of the Mons pubis pubic area of the user when worn, see col. 2 lines 4-34). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LipedemaProduct’s base portion to include a reinforcement portion, as taught by Brooks, to be able to provide a flexible but rigid protective layer to the compression pad, see col. 2 lines 25-29 of Holt.
The modified LipedemaProducts device discloses that said Mons pubis compression pad has a configuration that sufficiently fits a shape of the Mons pubis pubic area of the user (the Mons pubis compression pad is shown to have a shape that fits the Mons pubis pubic area of the user, see fig. 1 of LipedemaProducts), and wherein, during use, said reinforcement portion is in closer proximity to the exterior garment as compared to the base portion from the exterior garment while the base portion is in closer proximity to the Mons pubis pubic area as compared to the reinforcement portion from the Mons pubis pubic area (the reinforcement portion 30 is shown to be closer in proximity to the exterior garment 14 and the base portion, as disclosed by LipedemaProducts, is shown to be in closer proximity to the Mons pubis pubic area compared to the reinforcement portion 30, see fig. 1 of LipedemaProducts and fig. 2 of Holt).
Regarding claim 2, the modified LipedemaProduct’s device discloses that outside edges of said Mons pubis compression pad have a rounded portion (outside edges of the Mons pubis compression pad are shown to be rounded portion, see fig. 1 of LipedemaProducts and fig. 3 of Holt).
	Regarding claim 3, the modified LipedemaProduct’s device discloses that said configuration of said Mons pubis compression pad is a generally “V-shaped” configuration (the Mons pubis compression pad is shown to have a shape that is contoured to fit the Mons pubis region, which is known to be V-shaped, such that the Mons pubis compression pad is generally V-shaped, see fig. 1 and the section labeled “Customer Reviews” lines 2-4 of LipedemaProducts).
	Regarding claim 4, the modified LipedemaProduct’s device discloses that said base portion and said reinforcement portion each include a thickness (each of the base portion, as disclosed by LipedemaProducts, and the reinforcement portion, as taught by Holt, are shown to include a thickness, see fig. 1 of LipedemaProducts and figs. 1-2 of Holt), but lacks a detailed description of the thickness of said base portion being different from said thickness of said reinforcement portion.
However, in figure 1 Holt teaches that the reinforcement portion 30 includes a thickness that is different from the thickness of the base portion 32 (the thickness of the reinforcement portion 30 is less than the thickness of the base portion 32, see col. 2 lines 35-39). Therefore, it would have been an obvious matter of design choice to modify the modified LipedemaProducts’ base portion to have a thickness that is greater than the reinforcement portion, as taught by Holt, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
	Regarding claim 9, the modified LipedemaProduct’s device discloses that said base portion has a generally "V-shaped" configuration that sufficiently fits shape of the Mons pubis pubic area of the user or the patient (the base portion of the Mons pubis compression pad is shown to have a shape that is contoured to fit the Mons pubis region, which is known to be V-shaped, such that the base portion is generally V-shaped, see fig. 1 and the section labeled “Customer Reviews” lines 2-4 of LipedemaProducts).
Regarding claim 10, the modified LipedemaProduct’s device discloses that corners of said Mons pubis compression pad have a rounded portion (the interior corners of the Mons pubis compression pad are shown to be rounded, see fig. 1 of LipedemaProducts).
Regarding claim 11, the modified LipedemaProduct’s device discloses that corners of said Mons pubis compression pad have a rounded portion, as taught by LipedemaProducts, as recited in the rejection of claim 10 above.
Regarding claim 12, the modified LipedemaProduct’s device discloses that outside edges of a bottom area of said Mons pubis compression pad are slightly angled inward from a perimeter of said Mons pubis compression pad (the Mons pubis compression pad is shown to have outside edges, near a bottom area of the Mons pubis compression pad where the Mons pubis compression pad begins to decrease in width toward the legs of the user, the outside edges being rounded such that a lower portion of the outside edges slightly angled inward from the perimeter of the Mons pubis compression pad toward the legs of the user, see fig. 1 of LipedemaProducts).
Regarding claim 15, the modified LipedemaProducts device discloses the Mons pubis compression pad including the base portion, as disclosed by LipedemaProducts, and the reinforcement portion, as taught by Holt, as recited in the rejection of claim 1 above. The modified LipedemaProducts device further discloses that said Mons pubis compression pad has a generally "V-shaped" configuration that sufficiently fits shape of the Mons pubis pubic area of the user or the patient (the Mons pubis compression pad is shown to have a shape that is contoured to fit the Mons pubis region, which is known to be V-shaped, such that the Mons pubis compression pad is generally V-shaped, see fig. 1 and the section labeled “Customer Reviews” lines 2-4 of LipedemaProducts).
Regarding claim 16, the modified LipedemaProduct’s device discloses that said base portion has a generally "V-shaped" configuration that sufficiently fits shape of the Mons pubis pubic area of the user or the patient, as taught by LipedemaProducts, as recited in the rejections of claim 9 above.
Regarding claim 17, the modified LipedemaProduct’s device discloses that outside edges of said Mons pubis compression pad have a rounded portion, and wherein at least one corner of said Mons pubis compression pad has a rounded portion, as taught by LipedemaProducts, as recited in the rejections of claims 2 and 10 above.
Claims 5, 13-14, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over LipedemaProducts and Holt as applied to claims 1 and 15 above, and further in view of Piletti-Reyes (2004/0118412 A1).
Regarding claim 5, the modified LipedemaProduct’s device discloses everything as claimed including that the reinforcement portion extends from the base portion, see fig. 1 of Holt, but lacks a detailed description of the thickness of said reinforcement portion decreases as the elevation of said reinforcement portion lowers to said perimeter of said base portion.
	However, in figure 5 Piletti-Reyes teaches that a compression pad’s 10 includes a reinforcement portion 12 and a base portion 11, a thickness of said reinforcement portion 12 decreasing as the elevation of said reinforcement portion 12 lowers to said perimeter of said base portion 11 (the compression pad’s 10 thickness is shown to decrease from the reinforcement portion 12, at the top of the pad 10, to the base portion 11, at the bottom of the pad 10, see para. [0034] lines 5-20). Therefore, it would have been an obvious matter of design choice to modify the modified LipedemaProducts reinforcement portion to decrease in thickness as the elevation of the reinforcement portion lowers to the perimeter of the base portion, as taught by Piletti-Reyes, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Regarding claim 13, the modified LipedemaProduct’s device discloses everything as claimed including that said base portion and said reinforcement portion each include a thickness (each of the base portion, as disclosed by LipedemaProducts, and the reinforcement portion, as taught by Holt, are shown to include a thickness, see fig. 1 of LipedemaProducts and figs. 1-2 of Holt), but lacks a detailed description of the thickness of said reinforcement portion being greater than said thickness of said base portion.
	However, in figure 5, in figure 5 Piletti-Reyes teaches that the compression pad’s 10 reinforcement portion 12 has a thickness that is 30% thicker than the base portion 11 (the compression pad’s 10 thickness is 30% thicker than the base portion 11, see para. [0034] lines 17-19). Therefore, it would have been an obvious matter of design choice to modify the modified LipedemaProducts reinforcement portion to be 30% thicker than the base portion, as taught by Piletti-Reyes, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
The modified LipedemaProducts device lacks a detailed description of the thickness of said reinforcement portion being 10% to 25% greater than said thickness of said base portion. However, as Piletti-Reyes teaches that the reinforcement portion is 30% greater in thickness than the base portion, see para. [0034] lines 17-19 Piletti-Reyes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified LipedemaProducts’ reinforcement portion to be 25% greater than the thickness of the base portion, as taught by Piletti-Reyes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Regarding claim 14, the modified LipedemaProduct’s device discloses everything as claimed including that said base portion and said reinforcement portion each include a thickness (each of the base portion, as disclosed by LipedemaProducts, and the reinforcement portion, as taught by Holt, are shown to include a thickness, see fig. 1 of LipedemaProducts and figs. 1-2 of Holt), but lacks a detailed description of the Mons pubis compression pad having a total thickness of about 2.0 cm to about 3 cm.
However, in figure 5 Piletti-Reyes teaches that a compression pad 10 has a thickness of 2.54 cm (the compression pad 10 includes a thickness of 1 inch which is 2.54 cm, see para. [0034] lines 5-9). Therefore, it would have been an obvious matter of design choice to modify the modified LipedemaProducts’ compression pad to have a thickness of 2.54 cm, as taught by Piletti-Reyes, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Regarding claim 18, the modified LipedemaProduct’s device discloses that thickness of said reinforcement portion decreases as elevation of said reinforcement portion lowers to said perimeter of said base portion, as taught by Piletti-Reyes, as recited in the rejection of claim 5 above.
Regarding claim 19, the modified LipedemaProduct’s device discloses that said thickness of said reinforcement portion is 10% to 25% greater than said thickness of said base portion, as taught by Piletti-Reyes, as recited in the rejection of claim 15 above.
Regarding claim 21, the modified LipedemaProduct’s device discloses that said Mons pubis compression pad has a total thickness of about 2.0 cm to about 3 cm, as taught by Piletti-Reyes, as recited in the rejection of claim 14 above.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LipedemaProducts and Holt as applied to claim 1 above, and further in view of Carlozzi (2010/0152687 A1) and Brooks (7,934,507 B2).
Regarding claim 7, the modified LipedemaProducts pad discloses that the compression pad is sized and shaped to apply compression to the Mons pubis area of the patient, as disclosed by LipedemaProducts, but lacks a detailed description of the pad being made various sizes in length and width depending on the patient’s needs and body shape of the user.
However, Carlozzi teaches that a pad 12 is adjustable in length and width and varies depending on the patient’s size (the pad 12 is capable of being adjusted in size, including length and width dimensions, as the pad 12 is to be trimmed by the user prior to use, e.g., to be cut, torn or otherwise adjusted to the size needed by that user, see para. [0019] lines 1-9; the pad 12 is able to come in different sizes depending on the size and age of the patient, including four ages groups including patients the age of three to eight, three to thirteen and eight to thirteen, see para. [0018]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified LipedemaProducts pad to come in three to four varying sizes in length and width, as taught by Carlozzi, to better conform to the anatomical size of the patient, see para. [0018] lines 1-7 of Carlozzi.
The modified LipedemaProducts device discloses everything as claimed including being made in various sizes, as taught by Carlozzi, but lacks a detailed description of the compression pad being made in various compression values.
However, in figure 4 Brooks teaches that the compression pad’s 30 base portion 36 is made from different compressible materials (the compression pad’s 30 base portion 36 is capable of being made with lycra, spandex, elastic and elastic stitching, stretch cotton and polyesters, rubber materials, urethanes, silicones or other stretch-based materials purported to provide stretch and compression, see col. 4 lines 42-54). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified LipedemaProducts compression pad to be made in various compression values, as taught by Brooks, to be able to allow the compression pad to better conform to the shape of the user while maintaining compression on the Mons pubis pubic area.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LipedemaProducts and Holt as applied to claims 1 and 15 above, and further in view of Brooks (7,934,507 B2).
Regarding claim 8, the modified LipedemaProduct’s device discloses everything as claimed, but lacks a detailed description of the Mons pubis compression pad being made of a material selected from the group consisting of silicone, lipo foam, polyurethane, plastic, and wood surrounded by a cushion material.
However, in figure 4 Brooks teaches that the compression pad’s 30 base portion 36 is made from silicone (the compression pad’s 30 base portion 36 is made from silicone to provide stretch and compression, see col. 4 lines 42-54). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified LipedemaProducts base portion to be made silicone, as taught by Brooks, to be able to allow the compression pad to better conform to the shape of the user while maintaining compression on the Mons pubis pubic area.
Regarding claim 20, that the Mons pubis compression pad the is made of a material selected from the group consisting of silicone, lipo foam, polyurethane, plastic, and wood surrounded by a cushion material, as taught by Brooks, as recited in the rejection of claim 8 above.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Holt et al. (3,909,847 A) is relied upon to teach the reinforcement portion being closer in proximity to the exterior garment, as required by amended claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Greenwood (3,310,053 A), Thompson (5,174,307 A), DiMatteo (5,483,705 A), Hörle et al. (10,575,995 B2) and Vito (11,344,787 B2) are cited to show compression pads.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785